     Case 2:20-cv-01075-TJH-AGR Document 16 Filed 07/17/20 Page 1 of 3 Page ID #:62



1
      Todd M. Friedman (SBN 216752)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
3
      Woodland Hills, CA 91367
4     Phone: 323-306-4234
5
      Fax: 866-633-0228
      tfriedman@toddflaw.com
6

7     Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
      ABANTE ROOTER AND                           )   Case No.: 2:20-cv-01075-AB-AGR
11    PLUMBING, TERRY FABRICANT,                  )
12    KEITH HOBBS, and SID NAIMAN,                )   NOTICE OF VOLUNTARY
      individually and on behalf of all others    )   DISMISSAL OF ENTIRE ACTION
13
      similarly situated,                         )   WITHOUT PREJUDICE
14                                                )
      Plaintiff,                                  )
15
                                                  )
16           vs.                                  )
17
                                                  )
                                                  )
18    FORMULA 5 CAPITAL, INC. d/b/a               )
19    FORMULA FUNDING, and DOES 1                 )
      through 10, inclusive,                      )
20
                                                  )
21    Defendants.                                 )
22
                                                  )

23

24           NOTICE IS HEREBY GIVEN that Plaintiffs, pursuant to Federal Rule of
25
      Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
26

27
      prejudice as to the individual and class claims. Defendant has neither answered

28    Plaintiffs’ Complaint, nor filed a motion for summary judgment. Although this



                                         Notice of Dismissal - 1
     Case 2:20-cv-01075-TJH-AGR Document 16 Filed 07/17/20 Page 2 of 3 Page ID #:63



1
      case was filed as a class action, no class has been certified, and court approval of
2
      this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
3

4     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
5
      prejudice and without an Order of the Court.
6

7
            Respectfully submitted this 17th day of July 2020.
8

9

10
                                By:    s/Todd M. Friedman
                                       Todd M. Friedman, Esq.
11                                     Law Offices of Todd M. Friedman, P.C.
12                                     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 2
     Case 2:20-cv-01075-TJH-AGR Document 16 Filed 07/17/20 Page 3 of 3 Page ID #:64



1
      Filed electronically on this 17th day of July 2020, with:
2
      United States District Court CM/ECF system
3

4     Notification sent on this 17th day of July 2020, via the ECF system to all interested
5
      parties

6

7     This 17th day of July 2020.
8
      By: s/Todd M. Friedman
9         Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
